10

11

13

4

i

16

i

18

19

 

 

Michelle K. Fossum, WSBA #20249
Sayre Sayre & Fossum, P.S.

201 W. North River Dr., Suite #460
Spokane, WA 99201

Tel: (509) 325-7330

Fax: (509) 325-7334
michelle@sayrelaw.com

gina@sayrelaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

ALLAN MARGITAN and GINA )
MARGITAN, husband and wife ) No. 2:19-cv-00323-RMP
)
Plaintiffs, ) STIPULATED
) MOTION FOR
VS. ) DISMISSAL
)
SPOKANE REGIONAL HEALTH )
DISTRICT, a municipal corporation, )
)
Defendant. )
)
Tas Clerk of the Court

AND TO: J. Gregory Lockwood, and Milton G, Rowland, Counsel for
Plaintiffs, Allan Margitan and Gina Margitan

IT IS HEREBY STIPULATED, by and between the parties hereto
through their undersigned counsel of record, that this matter may be dismissed
with prejudice as to Spokane Regional Health District, and without an award
of attorney’s fees or costs to either party.

Based on this Stipulation, the parties request that the Court enter an

STIPULATED MOTION FOR DISMISSAL ... P.1

201 W. North River Or, Suite 460 Spokane, WA 99201-2262 S. WIR F S. WIR E
(509) 325-7330 FAX (509) 325-7334 & POOSSLIDM  arronners at vaw

 
10

11

13

14

15

16

17

18

19

 

 

Order dismissing this matter.

SAYRE SAYRE & FOSSUM, P.S.

By: Leth othe - FES.

Michelle K. Fossum, WSBA

Date: Ju , 4 03 |

#20249

Attorneys for Spokane Regional Health District

LAW OFFICE OF J. GREGORY

LOCKWOOD, PLLC

By:

Date:

 

J. Gregory Lockwood, WSBA #20629
Attorneys for Allan and Gina Margitan

LAW OFFICE OF MILTON

G. ROWLAND

By:

Date:

 

Milton G. Rowland, WSBA #15625
Attorneys for Allan and Gina Margitan

STIPULATED MOTION FOR DISMISSAL

20] W North River Or, Suite 460 Spokane, WA 99201-2262
(509 325-7330 FAX (509) 325-7334

Pa

SAYRE SAYRE
& FOSSUM arroaners ar caw

 
Order dismissing this matter.

SAYRE SAYRE & FOSSUM, P.S.

By: AL4L 4 ¢1 Kt; Date:
Michelle K. Fossum, WSBA #20249
Attorneys for Spokane Regional Health District

LAW OFFICE OF J. GREGORY
LOCKWOOD, PLLC

a) ia ee = _) Date:_( A

J. Grégory L o¢k wood, WSBA #20629
Attorneys for Allan and Gina Margitan

 

LAW OFFICE OF MILTON
G. ROWLAND

By: Date:__
Milton G. Rowland, WSBA #15625
Attorneys for Allan and Gina Margitan

 

STIPULATED MOTION FOR DISMISSAL P2

SAYRE SAYRE
& Foss ATTORNEYS aT LAW

 
10

11

12

13

14

15

16 |

17

18

 

 

Order dismissing this matter.

SAYRE SAYRE & FOSSUM, P.S.

By: Date:
Michelle K. Fossum, WSBA #20249
Attorneys for Spokane Regional Health District

LAW OFFICE OF J. GREGORY
LOCKWOOD, PLLC

By: Date:
J. Gregory Lockwood, WSBA #20629
Attorneys for Allan and Gina Margitan

LAW OFFICE OF MILTON
G. ROWLAND

By: Electronically Approved Date: June 24, 2021
Milton G. Rowland, WSBA #15625
Attorneys for Allan and Gina Margitan

STIPULATED MOTION FOR DISMISSAL ... P.2

oma DAYRE SAYRE
201 W. North River Dr, Suite 460 Spokane, WA 99201-2262
eo meee | ee OOS SE IIA nee cnwewe an cow

 

 
10

1

13

14

15

16

IZ

18

 

 

DECLARATION OF SERVICE
The undersigned declares under penalty of perjury under the laws of
the State of Washington that on this day, I electronically filed a true and
accurate copy of the document to which this declaration is affixed with the
Clerk of the Court using the CM/ECF System, which will send notification
of such filing to the following:

J. Gregory Lockwood
Law Office of J. Gregory Lockwood, P.L.L.C.
421 W. Riverside Avenue, Suite #960
Spokane, WA 99201
Telephone: (509) 624-8200
Fax: (509) 623-1491
jgregorylockwood@hotmail.com

vickie.jgl@gmail.com

Milton G. Rowland
Law Office of Milton G. Rowland
1517 W. Broadway Avenue
Spokane, WA 99201-1903
Telephone: (509) 327-2560
Fax: (509) 327-2560
milt(@spokanelitigation.com

Dated this 24th day of June, 2021, at Spokane, Washington.

/s/Gina Christensen

Gina Christensen, Paralegal

Sayre Sayre & Fossum, P.S.

201 W. North River Dr., Ste. #460
Spokane, WA 99201

Tel: (509) 325-7330

Fax: (509) 325-7334

ina(@sayrelaw.com

STIPULATED MOTION FOR DISMISSAL ... P.3

201 W North River Dr. Suite 460 Spokane, WA 99201-2262 SAYR EF S, WIR E
1509] 325-7330 FAX (509) 325-7334 Se FPOSSUTV 1] arroaners at caw

 
